Case 6:05-cr-60040-RGJ-PJH Document 292 Filed 06/14/19 Page 1 of 4 PageID #: 1351



                        UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                                 MONROE DIVISION

  UNITED STATES OF AMERICA                      CRIMINAL NO. 6:05-60040-01

  VERSUS

  KEITH HENDERSON                               JUDGE JAMES

          GOVERNMENT’S OPPOSITION TO A REDUCED SENTENCE
           PURSUANT TO SECTION 404 OF THE FIRST STEP ACT

        NOW INTO COURT, through the undersigned Assistant United States

  Attorney, comes the United States of America, who moves for the Court to deny

  Defendant-Movant KEITH HENDERSON’s motion for a reduced term of

  imprisonment under Section 404 of the First Step Act of 2018 (the “First Step Act”).

  However, the government does not oppose Defendant-Movant’s motion for a reduced

  eight-year term of supervised release pursuant to the Act.

        I.     BACKGROUND

        Section 404 of the First Step Act authorizes district courts to impose a reduced

  sentence for crack-cocaine convictions that would have been subject to the reduced

  statutory penalty provisions of the Fair Sentencing Act of 2010 (the “Fair Sentencing

  Act”) had that Act been in effect at the time of the original sentencing. However, the

  First Step Act does not authorize resentencing when a term of imprisonment is

  founded on a statutory minimum penalty that was not changed by the Fair

  Sentencing Act. For example, the Fair Sentencing Act did not reduce the statutory
Case 6:05-cr-60040-RGJ-PJH Document 292 Filed 06/14/19 Page 2 of 4 PageID #: 1352



  mandatory minimum terms of imprisonment for defendants convicted of trafficking

  280 grams or more of cocaine base.

        On July 13, 2005, Defendant-Movant and a co-defendant were charged in a

  three-count indictment for offenses occurring on multiple dates. Count One charged

  conspiracy to possess with intent to distribute 50 grams or more of cocaine base, in

  violation of 21 U.S.C. §§ 841(a)(1) and 846, and Counts Two and Three charged

  possession with intent to distribute 50 grams or more of cocaine base, in violation of

  21 U.S.C. § 841(a)(1). On July 15, 2005, the Government filed a Section 851 notice of

  Defendant-Movant’s prior conviction of a felony drug offense, which increased

  Defendant-Movant’s statutory penalty.

        On April 21, 2006, Defendant-Movant was found guilty of all counts following

  a jury trial. During trial, the Government proved the Count One conspiracy involved

  Defendant-Movant distributing approximately 11.34 kilograms of cocaine base, and

  Counts Two and Three involved him distributing approximately 128.3 grams and

  124.9 grams of cocaine base, respectively. Based on the amounts of cocaine base and

  the Section 851 enhancement, the minimum term of imprisonment for each count was

  20 years and the maximum term was life imprisonment. Based on his base offense

  level of 38 and his criminal history category of III, the Guidelines imprisonment range

  was 292 to 365 months per count. On July 28, 2006, the court imposed a concurrent

  sentence of 296 months of imprisonment and 10 years of supervised release as to each

  count. On March 28, 2017, pursuant to the Government’s 18 U.S.C. § 3582(c)(2)




                                       Page 2 of 4
Case 6:05-cr-60040-RGJ-PJH Document 292 Filed 06/14/19 Page 3 of 4 PageID #: 1353



  motion, the court reduced Defendant-Movant’s sentence to 240 months of

  imprisonment.

         II.   APPLICATION OF THE FAIR SENTENCING ACT TO
               DEFENDANT’S SENTENCE OF IMPRISONMENT FOR COUNT
               ONE

         The Fair Sentencing Act’s reduced penalty structure would not have applied to

  Defendant-Movant’s Count One crack-cocaine conviction had that Act been in effect

  at that time. The Fair Sentencing Act merely increased the cocaine-base quantity

  needed to trigger the 20 year to life statutory mandatory minimum following a prior

  conviction of a felony drug offense from 50 grams to 280 grams. Here, Defendant-

  Movant’s Count One conviction was based on a quantity of 11.760 kilograms of

  cocaine base, which is well above the new quantity threshold. Accordingly, the Court

  is not authorized to impose a reduced sentence under Section 404 because Defendant-

  Movant is subject to the same statutory mandatory minimum sentence of

  imprisonment as he was when the court originally sentenced him. Furthermore,

  following the Government’s Section 3553 motion, the court resentenced Defendant-

  Movant to the statutory mandatory minimum of imprisonment of 240 months.1

  Defendant-Movant is not eligible for a further reduction pursuant to the First Step

  Act.




  1 Defendant-Movant’s Guidelines range was reduced from 292 to 365 months to 235
  to 293 months, which is adjusted upward to 240 to 293 months based on his statutory
  mandatory minimum. Therefore, Defendant-Movant’s current sentence also rests at
  the minimum of the revised Guidelines range.
                                      Page 3 of 4
Case 6:05-cr-60040-RGJ-PJH Document 292 Filed 06/14/19 Page 4 of 4 PageID #: 1354



        III.   APPLICATION OF THE FAIR SENTENCING ACT TO
               DEFENDANT’S TERM OF SUPERVISED RELEASE FOR COUNT
               ONE

        The Government agrees that Defendant-Movant is eligible for a reduction of

  his term of supervised release. As to the crack-cocaine conviction under each count,

  the district court originally imposed the mandatory minimum term of supervised

  release at the time, which was ten years. Under the Fair Sentencing Act, the revised

  minimum term of supervision for each count is eight years.           Accordingly, the

  Government asks the court to reduce the term of supervision for each count

  from ten years to eight years, and for all other conditions of supervision to

  remain the same.

        IV.    CONCLUSION

        WHEREFORE, the United States of America respectfully asks the Court to

  deny Defendant-Movant’s motion for a reduced sentence of imprisonment pursuant

  to Section 404 of the First Step Act, but grant Defendant-Movant’s request for a

  reduced term of supervised release. The Government asks the Court to enter an

  amended judgment resentencing Defendant-Movant accordingly.

                                          Respectfully Submitted,

                                          DAVID C. JOSEPH
                                          UNITED STATES ATTORNEY

                                  BY:     /s Cadesby B. Cooper
                                          CADESBY B. COOPER
                                          NY Reg. # 5415583
                                          Assistant U.S. Attorney
                                          300 Fannin St., Suite 3201
                                          Shreveport, LA 71101
                                          (318) 676-3600 (Phone)

                                        Page 4 of 4
